DAVIDSON, Judge
(dissenting).
It is not unlawful, in my opinion, to possess whisky for the purpose of sale in a wet area without a permit. The law authorizes the issuance of no such permit, and no such permit can be issued lawfully.
I am in complete accord with the dissenting opinions of Judge Hawkins in An*140derson v. State, 146 Tex.Cr.R. 222, 172 S.W.2d 310, and Anderson v. State, 147 Tex.Cr.R. 410, 181 S.W.2d 78, which, to my mind, demonstrate the correctness of the foregoing statement.
The information in this case did not charge a violation of the law.
I respectfully dissent to the affirmance of a conviction for an offense that does not exist.